Case 2:20-cv-01061-VAP-PVC Document 35 Filed 03/19/21 Page1of2 Page ID#:201

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-1061 VAP (PVCx) Date: March 19, 2021
Title Fatima Wachuku v. Jet Blue Airways Corporation

 

 

 

Present: The Honorable Pedro V. Castillo, United States Magistrate Judge

 

 

Marlene Ramirez None
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None None

PROCEEDINGS: [IN CHAMBERS] ORDER SETTING INFORMAL
TELEPHONIC DISCOVERY CONFERENCE FOR MARCH
25, 2021 AT 10:30 A.M.

Plaintiff has requested an informal telephonic discovery conference to obtain the
Court’s assistance in resolving the parties’ difficulties in scheduling the pre-filing
conference of counsel mandated by Local Rule 37-1 for discovery disputes. Plaintiff’s
counsel sent a letter to opposing counsel on March 5, 2021 outlining Plaintiff's objections
to Defendant’s discovery responses. Defendant’s counsel state that they have not yet had
the opportunity to engage in a meaningful review of Plaintiffs objections to the disputed
discovery responses with their client, but can commit to doing so by Thursday, March 25,
2021. Discovery closes in this matter on June 14, 2021.

The Request is granted. The Court sets an informal telephonic discovery
conference for March 25, 2021 at 10:30 a.m. The Courtroom Deputy Clerk will email
dial-in information to counsel prior to the conference. Counsel are ordered to appear.

The Court strongly encourages the parties to continue their negotiations without
Court assistance. The Court reminds counsel that pursuant to Rule 37-1,

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
Case 2:20-cv-01061-VAP-PVC Document 35 Filed 03/19/21 Page 2of2 Page ID #:202

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-1061 VAP (PVCx) Date: March 19, 2021
Title Fatima Wachuku v. Jet Blue Airways Corporation

Unless relieved by written order of the Court upon good cause shown,
counsel for the opposing party must confer with counsel for the moving
party within ten days after the moving party serves a letter requesting
such conference.

L.R. 37-1 (emphasis added). While the Court appreciates the parties’ efforts to
accommodate busy schedules, it admonishes the parties that they are not relieved of their
obligations under Rule 37-1 absent leave of court upon a showing of good cause.

The Court further reminds the parties that pursuant to L-.R. 37-2.4, a moving party
need not file a discovery motion by Joint Stipulation where opposing counsel:

(a) failed to confer in a timely manner under L.R. 37-1; (b) failed to
provide the opposing party’s portion of the joint stipulation in a timely
manner under L.R. 37-2.2; or (c) refused to sign and return the joint
stipulation after the opposing party’s portion was added.

L.R. 37-2.4 (emphasis added). If any of these conditions apply, the moving party may
file a discovery motion under Local Rule 7, accompanied by a declaration documenting
opposing counsel’s failure to adhere to the procedures in the Local Rules.

Finally, the Court cautions the parties that Rule 37 specifically provides that “[t]he
failure of any counsel to comply with or cooperate in the foregoing procedures may result
in the imposition of sanctions.” L.R. 37-4. If the parties resolve their differences prior to
the scheduled informal telephonic discovery conference, or if Plaintiff elects to proceed
under Local Rule 7, Plaintiff is ORDERED to email the Courtroom Deputy Clerk,
copying opposing counsel, to notify the Court that the conference is no longer necessary.

IT IS SO ORDERED.

00:00
Initials of Preparer mr

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
